Order filed, October 2, 2019.




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-19-00565-CV
                                 ____________

IN THE MARRIAGE OF NATHAN B. ALLEN AND REBECCA R. ALLEN,
                       Appellant




                    On Appeal from the 306th District Court
                           Galveston County, Texas
                      Trial Court Cause No. 17-FD-2148


                                     ORDER

      The reporter’s record in this case was due August 30, 2019. See Tex. R.
App. P. 35.1. The court has not received a request to extend time for filing the
record. The record has not been filed with the court. Because the reporter’s record
has not been filed timely, we issue the following order.

      We order Micki Kincaide, the court reporter, to file the record in this appeal
within 15 days of the date of this order.


                                  PER CURIAM